Citation Nr: 0625276	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to May 
1952.  He is a Korean Conflict veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for the following:  
residuals, scar right anterior mid thigh and scar, palmar 
area left hand.  Both were granted with an evaluation of 0 
percent effective January 16, 2004.  The RO also granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 50 percent evaluation effective October 27, 
2003.  The veteran contests the issue of increased rating for 
PTSD.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in April 2005, the 
veteran indicated that he wanted to have a hearing at the RO.  
He subsequently submitted a statement in May 2005, wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2005).


FINDING OF FACT

Post-traumatic stress disorder throughout the appeal period 
has been manifested by findings inclusive of sleep 
disturbance, nightmares, anxiety, irritability, avoiding 
crowds, and isolation. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter and by the discussion 
in the April 2005 statement of the case.  Initially, it must 
be noted that the claim for increased rating on appeal is a 
downstream issue from the veteran's claim for entitlement to 
service connection for PTSD.  The veteran filed an informal 
claim for entitlement to service connection for PTSD in 
October 2003.  See 38 C.F.R. §§ 3.1, 3.155 (2005).  The RO 
issued a VCAA letter in February 2004 informing the veteran 
of what the evidence must show to substantiate a claim for 
service connection.  The RO granted service connection and 
assigned a 50 percent rating in August 2004, and the veteran 
has appealed the initial rating assigned by the RO.  This is 
considered a "downstream" issue, as the veteran has raised 
a new issue (increased rating), following the grant of the 
benefits sought (service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in April 2005, wherein it 
provided the veteran with the criteria for the 70 percent and 
100 percent evaluations.  Thus, the veteran was informed that 
the evidence needed to substantiate an evaluation in excess 
of 50 percent would be evidence showing that his 
symptomatology met that which was shown under the 70 percent 
and 100 percent evaluations.  Therefore, VA has met its duty 
to notify the veteran in connection with his claims for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 500-01 (2006) (Court found that VA had fulfilled 
its duty to notify when RO, following the submission of 
notice of disagreement regarding effective date assigned for 
service connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from March 1998 to November 1999 and from October 
2003 to April 2005.  VA also provided the veteran with an 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision     

The veteran asserts that he warrants an evaluation in excess 
of 50 percent for his post-traumatic stress disorder.

In July 2004, the veteran underwent a VA examination for 
PTSD.  During the examination, the veteran described himself 
as being a very nervous person, unable to hold a job due to 
his "nervousness."  The veteran stated that since serving 
in Korea, he has had frightening nightmares and flashbacks, 
problems sleeping, and intrusive thoughts about being in the 
military.  The veteran explained to the examiner that he has 
dealt with his problems and has worked for a living, but 
recently, he has had more trouble with loud noises bothering 
him.  He added that he gets "jumpy" when thinking about the 
incidents in combat, and he feels guilty about the killing of 
soldiers in Korea.  The veteran admitted to being depressed, 
but denied ever having suicidal or homicidal thoughts.  Upon 
a review of the claims file and a history provided by the 
veteran, the VA examiner opined that the veteran showed no 
signs of a psychotic process such as delusions or 
hallucinations.  The examiner explained that while the 
veteran's mood was sad, he offered no suicidal or homicidal 
thoughts.  He added that the veteran had no history of 
impaired impulse control.  The examiner diagnosed the veteran 
with post-traumatic stress disorder and assigned a Global 
Assessment of Functioning (GAF) score of 45.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board notes the laws and regulations governing the 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, as 
amended by 61 Fed. Reg. 52,695-52,702; see also VAOPGCPREC 
11-97.  The veteran's claim for an increased rating for 
service-connected PTSD was received in October 2003; 
therefore, the Board will evaluate the disability under the 
new criteria.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2005).  The veteran is currently rated 50 
percent disabled under the general rating formula for mental 
disorders.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 50 percent is 
warranted for the veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 70 percent evaluation.

With respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under Diagnostic 
Code 9411, review of the record shows the veteran has 
generally denied having suicidal or homicidal thoughts, 
including at the most recent VA examination in January 2004.  

The veteran has also denied having obsessive or ritualistic 
behavior.  During the July 2004 examination, his short term 
memory was noted as "poor," but the VA examiner noted that 
his flow of speech was relevant and logical.  At the VA 
examination, the veteran reported having problems with his 
relationships because of his anxiety.  The veteran stated to 
the examiner that he has anxiety attacks approximately 22 
timer per week.  However, it is noted in the examination 
report that the veteran has no history of assault of 
violence, and has been with his current wife for seven years.  
His orientation has been intact, and he was generally 
described in the VA examination as "casually dressed in neat 
clothes."

While the veteran's mood has been described as depressed and 
euthymic at times, there is no evidence that he has 
demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  In this context, the Board notes that the VA 
examiner stated that the veteran was competent to manage his 
own affairs.  

Review of the evidence reflects the veteran has a social 
impairment, as he does not have many friends and has reported 
having anxiety attacks approximately 22 times per week.  
However, the veteran is currently married to his third wife.  
They have been married for nine years, and it is noted in the 
VA examination that his relationship with his wife is 
"satisfactory."  Therefore, the Board finds that the 
veteran's social impairment more nearly approximates the 
social impairment contemplated in the criteria for a 50 
percent evaluation, as he clearly demonstrates difficulty in 
establishing and maintaining relationships, as opposed to an 
inability to do so.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by moderate occupational 
impairment and a moderate to severe social impairment.  This 
finding is supported by the most recently assigned GAF score 
of 45 at the July 2004 VA exam.  While this score denotes 
serious PTSD symptoms or a serious occupational or social 
impairment, the Board finds that the preponderance of the 
evidence, including the clinical findings associated with the 
reported GAF scores, shows the veteran's PTSD symptoms do not 
warrant a 70 percent evaluation.  The Board notes the veteran 
does not more nearly exhibit the symptoms to warrant the next 
higher evaluation, and any worsening or increase in severity 
is contemplated by the 50 percent rating now in effect.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App.  
436 (2002).  The Board finds that the record does not show 
the veteran manifested symptoms that equal or more nearly 
approximate the criteria for a 70 percent evaluation.  See 
Francisco, 7 Vet. App. 55.   

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, there is no evidence that there have been 
changes in the veteran's medical status regarding the PTSD.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 50 percent rating currently 
assigned.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


